746 N.W.2d 82 (2008)
Michael D. SWEENEY, Plaintiff-Appellant, and
Employers Mutual Insurance Company, AAA Michigan, and The Wellness Plan, Intervening Plaintiffs,
v.
EDDIE'S INTERNATIONAL TOUCHLESS CAR WASH d/b/a Nehme Enterprises, Inc., Star Insurance Company, and Meadowbrook Insurance Group, Defendants-Appellees.
Docket No. 135511. COA No. 278586.
Supreme Court of Michigan.
March 24, 2008.
On order of the Court, the application for leave to appeal the November 19, 2007 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.